Citation Nr: 0802020	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left middle finger.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for bilateral 
hearing loss and degenerative joint disease of the left 
middle finger. 

A hearing at the RO was held in March 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In a July 2007 decision, the Board denied service connection 
for bilateral hearing loss.  The issue of service connection 
for a left middle finger disability was remanded to the RO 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's left middle finger disability preexisted 
service and such disability was not aggravated therein.




CONCLUSION OF LAW

Degenerative joint disease of the left middle finger was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2004 letter 
issued prior to the initial decision on his claim, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of service connection 
for a left middle finger disability, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Thereafter, in a March 2006 letter, the RO fulfilled the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
including advising the veteran of the evidence needed to 
establish the degree of disability and an effective date for 
service-connected disabilities.  The RO then reconsidered the 
veteran's claim, as evidenced by the August 2006 and July 
2007 Supplemental Statements of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  There is no indication of additional available 
records relevant to his appeal.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  He does not 
contend otherwise.  

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  The reports of 
these examinations provide the necessary medical opinion.  
The Board therefore concludes that the record on appeal 
contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.  


Background

At his January 1969 military preinduction medical 
examination, the veteran reported a history of a pre-service 
fracture to his left middle finger, which he sustained while 
working in construction.  Examination showed that the veteran 
was unable to flex the proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joints of the left middle finger 
past 30 degrees.  The finger was nontender.  The examiner 
concluded that the condition was not considered 
disqualifying.  

In-service medical records show that in June 1969, the 
veteran sought treatment for an injury to the index finger of 
the left hand, which he indicated had been incurred while 
using a pugil stick.  Examination showed a swollen left index 
finger.  No complaints or abnormalities pertaining to the 
middle finger were recorded.  

The record on appeal also contains a June 1969 consultation 
sheet requesting an appointment in the orthopedic clinic.  
The reason for the request was noted to be "old versus new 
fracture middle finger, left hand, deformity of joint," 
which was apparently shown on an X-ray study.  It does not 
appear that such orthopedic consultation was conducted, 
however.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the left hand.  At 
his October 1971 military separation medical examination, the 
veteran's upper extremities were noted to be normal.

In October 2004, the veteran submitted a claim of service 
connection for damage to the middle finger on the left hand.  
He indicated that he had been injured by a pugil stick during 
basic training.  The veteran indicated that he still 
experienced pain and a tingling sensation in his middle 
finger and had limited use of it.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 2005.  He reported that he 
had been hit in the third (middle) digit of the left hand 
with a pugil stick during service.  Since that time, he 
claimed that he had had pain, stiffness, and dysfunction, to 
which he had tried to adjust.  The veteran made no mention of 
his pre-service left third finger injury during the 
examination.  Examination showed incomplete flexion of the 
PIP and DIP joints, and as a unit, the left hand didn't 
function as well.  X-ray studies showed severe degenerative 
change in the DIP joint of the left third digit.  The 
conclusion was that the veteran had sustained an injury to 
the third digit of the left hand in a pugil stick drill, 
resulting in pain and dysfunction.  The diagnosis was severe 
degenerative joint disease PIP joint, third finger, left 
hand.  However, the examiner did not have access to the 
veteran's claims folder in reaching his diagnosis.  

At his March 2007 Board hearing, the veteran testified that, 
despite service medical records showing an injury to his left 
index finger, it was his recollection that his left middle 
finger had been injured in the pugil stick incident, not his 
index finger.  He claimed that he had no recollection of ever 
having injured his left index finger, including during 
service.  

In August 2007, the veteran again underwent VA medical 
examination, at which he reported that during basic training, 
his left third (middle) finger was hit with a pugil stick, 
causing bleeding.  He indicated that he was evaluated at the 
hospital, where he was given a dressing, but no cast, splint, 
or surgery.  The examiner noted that the veteran claimed that 
his left third finger had been injured during service in the 
pugil stick incident, whereas the service medical records 
documented that the injury had been to the left second 
(index) finger.  In that regard, the examiner specifically 
cited to findings by two different military physicians that 
the left second finger had been injured in the pugil stick 
incident.  The examiner further noted that the veteran had 
acknowledged that he had been in a pre-service road 
construction injury in 1968, in which his left third finger 
had been fractured when it was caught between two heavy 
pieces of equipment.  The examiner further noted that the 
veteran had limited range of motion of the left third finger 
at the time of his military enlistment medical examination.  
More recently, the examiner noted that X-ray studies 
performed in March 2005 revealed severe degenerative joint 
disease of the distal interphalangeal joint of the left third 
finger.  After examining the veteran and reviewing his claims 
folder, the examiner concluded that the veteran's current 
left third finger condition, including radiological findings 
of severe degenerative joint disease, was due to his pre-
service construction injury and was not aggravated during 
service.  The examiner indicated that there was no 
documentation of aggravation in the service medical records.  
She concluded that the veteran's left third finger condition 
was not causally related to or aggravated by his military 
service.  



Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for degenerative joint 
disease of the left middle (or third) finger.  He contends 
that such condition was incurred as a result of an injury he 
sustained in service while training with a pugil stick.  

In this case, as set forth above, a pre-service fracture of 
the left middle finger was noted at the time of the veteran's 
military induction medical examination.  Thus, the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304 (2007).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
may bring a claim for service-connected aggravation of that 
disorder.  In such cases, the burden falls on the veteran to 
establish aggravation under 38 U.S.C.A. § 1153.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, 
however, the burden shifts to the government to show a lack 
of aggravation by establishing that the increase in 
disability is due to the natural progress of the disease.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the record shows that at his January 1969 
military preinduction medical examination, the veteran 
reported a history of a pre-service fracture to his left 
middle finger, which he sustained while working in 
construction.  Examination showed that he was unable to flex 
the PIP and DIP joints of the left middle finger past 30 
degrees.  The finger was nontender.  

In-service medical records are negative for complaints of 
left middle finger symptomatology, including loss of motion 
or pain.  While the veteran now recalls that he injured his 
left third finger in June 1969, the service medical records 
are negative for clinical findings pertaining to that finger.  
Rather, such records show that the injury was to the second 
finger.  The Board has considered the June 1969 consultation 
sheet discussed above, but assigns the actual clinical 
records from June 1969 more probative value.  Again, actual 
clinical records of treatment following the injury 
consistently show injury to the left second finger and are 
negative for complaints of left third finger symptomatology.  
In addition, the Board notes that the remaining service 
medical records, including the veteran's separation medical 
examination, are entirely negative for complaints of left 
middle finger symptomatology.  

On the basis of all the evidence of record pertaining to the 
condition of the veteran's left middle finger prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record does not show that the underlying 
disorder increased in severity during active service.  38 
U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2007).  Under 
these circumstances, the presumption of aggravation is not 
for application.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).

The Board further finds that the most probative evidence in 
this case shows that the veteran's preexisting left middle 
finger disability was not aggravated during service.  In that 
regard, in August 2007, a VA medical examiner examined the 
veteran and reviewed the claims folder in detail, including 
the service medical records.  After such examination and 
review, he concluded unequivocally that the veteran's left 
middle finger disability had preexisted service and had not 
been aggravated therein.  He specifically indicated that the 
veteran's current degenerative joint disease of the left 
middle finger was not causally related to or aggravated by 
his military service.  

The Board finds that the August 2007 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she addressed the veteran's contentions, gave a 
considered rationale for her opinion, and based such opinion 
on a review of the veteran's claims folder.  For these 
reasons, the Board finds that the August 2007 VA opinion is 
the most probative opinion in this case.

While the veteran was afforded a VA medical examination in 
February 2005, he failed to mention his pre-service left 
third finger fracture in reporting his medical history.  
Moreover, the examiner did not have access to the veteran's 
claims folder, including his service medical records, in 
rendering his opinion.  As noted, the service medical records 
show an injury to the left index finger, and do not clearly 
indicate trauma to the left third finger.  Thus, the February 
2005 medical opinion is of limited probative value.  A 
medical opinion can be no better than the facts alleged by 
the veteran; an opinion based on an inaccurate or incomplete 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for degenerative joint disease of the left middle 
finger.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for degenerative joint 
disease of the left middle finger is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


